Citation Nr: 1535378	
Decision Date: 08/18/15    Archive Date: 08/20/15

DOCKET NO.  12-24 262A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim for entitlement to service connection for a cervical spine disorder, to include arthritis.

2.  Whether new and material evidence has been received in order to reopen a claim for entitlement to service connection for a lumbar spine disorder, to include arthritis.


ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1951 to April 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.

The Board notes that the Veteran's cervical and lumbar spine disorder claims were originally denied by the RO in a July 1955 rating decision.  The Veteran subsequently submitted additional applications to reopen his claims, which were denied in rating decisions dated March 1959, July 1960, June 1965, February 2003, and December 2003.  The Veteran's claims were then denied by the Board in a March 2005 decision, which was subsequently vacated and remanded by the United States Court of Appeals for Veterans Claims (the Court) per a Joint Motion for Remand in December 2006.  The claims were then remanded by the Board in June 2007.  After subsequent development, the Board again denied the Veteran's claims in June 2009.  The Veteran then filed to reopen his cervical and lumbar spine disorder claims in October 2010, which the RO denied in a December 2010 rating decision.  The RO again denied reopening the Veteran's claims in a March 2011 rating decision, which the Veteran appealed.  The Board then again denied the Veteran's claims in a September 2011 decision.  The Veteran submitted an untimely appeal for the September 2011 Board decision and was notified that VA had instead accepted his statement as an application to reopen his cervical and lumbar spine disorder claims.  The RO denied these claims in an August 2012 rating decision, which the Veteran timely appealed.  The Board then remanded the Veteran's claims for further development in February 2015.  These issues are now back before the Board for appellate review.

The Board notes that the Veteran changed representation over the course of his appeal.  His private attorney withdrew her representation in July 2012.  Subsequently, the Veteran appears to have attempted to appoint a senator and/or the RO as his representative in two separate letters to VA.  The RO sent the Veteran notice that VA could not represent him and provided him with information on how to seek the assistance of a service representative.  Following the Board's February 2015 remand, and despite the AOJ's April 2015 notice letter, which again included information on how to obtain a service representative, the Veteran submitted a letter to VA, which included a statement requesting that the American Legion and the American Red Cross "work for" him.  Review of the claims file shows that there are no current, executed 21-22 forms of record and the RO has provided adequate notice to the Veteran that VA may not represent the Veteran as well as how to appoint a representative, therefore, the Board finds that the Veteran is currently not represented by any organization or individual and may proceed with the remand.

This appeal was processed using the Veterans Benefits Management System paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  The corresponding Virtual VA file contains additional VA medical records dated August 1998 to July 2012.  These records were considered by the RO in its August 2012 rating decision.
  
The issue of whether new and material evidence has been submitted in order to reopen a claim for an acquired psychiatric condition (claimed as nerves) has been raised by the record in a May 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's appeal to reopen claims for service connection for a cervical spine disorder and a lumbar spine disorder were previously considered and denied by the Board in a September 2011 decision.  The Veteran did not file a timely appeal of that Board decision.

2.  The evidence received since the final September 2011 Board decision is cumulative of the evidence previously of record and does not relate to an unestablished fact necessary to substantiate the claims for service connection for a cervical spine disorder or a lumbar spine disorder. 


CONCLUSIONS OF LAW

1.  The September 2011 Board decision that denied service connection for a cervical spine disorder and a lumbar spine disorder is final.  38 U.S.C.A. §§ 7103, 7104, 7111, 7252, 7266 (West 2014); 38 C.F.R. §§ 20.100, 20.1104 (2015).

2.  The evidence received subsequent to the September 2011 Board decision is not new and material and the claims are not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

The RO did provide the appellant with such notice in June 2012, prior to the decision on the claims to reopen in August 2012.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the notice were met in this case.  The RO informed the Veteran in the notice letter about the information and evidence that is necessary to reopen his previously denied claims.  The letter explained the new and material evidence requirement and the basis of the prior final denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The June 2012 letter also informed the Veteran of the evidence needed to substantiate a claim for service connection and of the division of responsibilities in obtaining such evidence.  The letter further explained how disability ratings and effective dates are determined.  Further, the Veteran has not alleged any notice deficiency.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records are in the claims file and were reviewed by both the RO and the Board in connection with the his claim.  

The Board does observe that the Veteran has not been afforded a VA examination in connection with the application to reopen the claim for service connection for his cervical and lumbar spine disorder claims.  However, the duty to provide a medical examination and/or obtain a medical opinion in a claim for disability compensation benefits does not apply in cases involving an attempt to reopen a finally adjudicated claim unless new and material evidence is presented or secured.  See 38 C.F.R. § 3.159(c)(4)(iii). 

This case was previously remanded by the Board in February 2015.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).  Specifically, in its February 2015 remand, the Board requested that the AOJ contact the Veteran in order to obtain any outstanding private treatment records, including from the Sanford Clinic, J.H., PAC, and J, PA, as well as to provide additional notice and an explanation of what is required from the Veteran for claims involving new and material evidence.  The Board also requested that the AOJ readjudicate the Veteran's claims and issue a supplemental statement of the case in order to clarify the issues on appeal.

The Board does note that additional private medical records from the Sanford Clinic, J.H., PAC, and J, PA, are not of record.  However, review of the claims file shows that the AOJ attempted to obtain such records.  First, it contacted the Veteran by telephone in March 2015 to discuss these possible treating doctors.  The AOJ's point of contact indicated that the Veteran reported receiving treatment by Dr. J.H. The AOJ's point of contact then confirmed the Veteran's mailing address and explained that correspondence would be mailed to the Veteran in regard to his private treatment.  This letter was sent to the Veteran in April 2015 and included specific instructions regarding completion and submission of medical release forms for the Veteran's private treating doctors, including the Sanford Clinic and Dr. J.H.  Per the Board's direction, this April 2015 letter also specifically included an explanation of the definition of "new and material" evidence to assist the Veteran with any possible confusion.  
 
Despite the AOJ's March 2015 telephone call to the Veteran and the April 2015 notice letter, the Veteran failed to submit a signed release and instead submitted a statement to VA in May 2015, which contained a list of possible treating doctors.  With regard to this list of doctors, the Board finds that first, medical records from the providers listed in the Veteran's May 2015 statement were either previously associated with the claims file (contained in service treatment records, VA medical records, or private medical records) or were previously found to be unavailable by either VA or the Veteran during the course of prior appeals or were noted to have treated a medical disorder that is not currently before the Board (such as prostate cancer or psychiatric disabilities).  As such, this list appears to be duplicative of prior lists of doctors submitted to VA by the Veteran.  

Second, the Board notes that the Veteran also failed to submit a signed release form for any of the providers on the May 2015 list.  Consequently, VA does not have the necessary authorization to request any outstanding, non-duplicative records, which may have been helpful to his claim.  In that regard, the Board points out that these releases were not received despite the explanatory telephone call to the Veteran by the AOJ, which specifically addressed the purpose of the release, and the detailed notice letter issued to the Veteran by the AOJ, which again explained the process and purpose of the medical release forms sent to the Veteran.  It is ultimately a claimant's responsibility to ensure that VA receives all requested records that are not in the possession of a Federal department or agency.  38  C.F.R. § 3.159.  The Board further points out that the duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence. Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In this case, VA attempted to obtain any relevant medical records for the Veteran, and took an additional step of contacting the Veteran by telephone to explain the process prior to sending him a notice letter.  The Board also notes that a supplemental statement of the case was issued to the Veteran in May 2015, which clarified the issues on appeal.  As such, the Board finds that there has been substantial compliance with the February 2015 remand directives and it may proceed to a decision.

Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

The Board notes that the Veteran's cervical and lumbar spine disorder claims were originally denied by the RO in a July 1955 rating decision.  At that time, the RO found no evidence of current cervical or lumbar spine disorders.  The Veteran was notified of the decision and of his appellate rights.  He submitted a notice of disagreement, but he did not file a substantive appeal.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Moreover, there was no additional pertinent evidence submitted within one year of the decision. 38 C.F.R. § 3.156(b).  As such, the July 1955 rating decision became final.

The Veteran subsequently submitted an application to reopen a claim for a back condition in November 1958.  The RO denied the Veteran's claim in a March 1959 rating decision, noting that the evidence of record did not show that the back condition occurred in service and that in the absence of trauma or continuity of the condition, service connection was denied.  The Veteran then submitted additional evidence regarding his back condition.  Although this evidence appears to have been submitted in connection for a non-service connection claim for pension, the Veteran never-the-less submitted relevant evidence regarding his lumbar spine claim within one year of the 1959 rating decision and as such, the March 1959 rating decision did not become final.  

In July 1960, the RO issued a rating decision as to the issue of service connection for the back disorder, noting that the evidence was insufficient to warrant any change in the prior determination that the Veteran's herniated lumbar intervertebral disc surgery was not related in any way to service.  The Veteran was notified of the decision and of his appellate rights, but he did not file an appeal.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Moreover, there was no additional pertinent evidence submitted within one year of the decision.  38 C.F.R. § 3.156(b).  As such, the July 1960 rating decision, regarding the Veteran's lumbar spine disorder, became final.

The Veteran then submitted an application with evidence in support of a claim for compensation or pension for his back condition in March 1965.   A June 1965 rating decision then granted non-service connected pension, but denied service connection for the Veteran's back condition.  Specifically, the RO found that the Veteran's current disabilities were not shown to be related in any way to his period of Korean service.  The Veteran was notified of the decision and of his appellate rights, but he did not file an appeal.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Moreover, there was no additional pertinent evidence submitted within one year of the decision.  38 C.F.R. § 3.156(b).  As such, the June 1965 rating decision, regarding the Veteran's lumbar spine disorder became final.

The Veteran next submitted an application in support of a claim for service connection for back and neck disabilities in September 2002.   A February 2003 rating decision denied service connection for the Veteran's back condition, finding that there was no permanent residual or chronic disability subject to service connection shown by the Veteran's service treatment records and evidence failed to show a diagnosis of arthritis of the lumbar spine within the specified time period.  The RO denied the Veteran's cervical spine disorder claim, finding that no new and material evidence had been submitted.   The Veteran then submitted additional statements to the RO regarding his neck and back disorder claims within one year of the February 2003 rating decision, as such, this decision did not become final.  

In a December 2003 rating decision, the RO found that the Veteran's lumbar and cervical spine disorder claims remained denied as the Veteran had failed to submit new and material evidence.   The Veteran subsequently filed a timely appeal of the December 2003 rating decision.  The Veteran's claims were then denied by the Board in a March 2005 decision.  The Board specifically cited a failure to submit new and material evidence as the reason for its denial of the Veteran's claims.  The March 2005 decision was subsequently vacated and remanded by the United States Court of Appeals for Veterans Claims (the Court) per a Joint Motion for Remand in December 2006, however, in order to obtain any missing medical records.  The Veteran's claims were then remanded by the Board for such development in June 2007.  After subsequent development, the Board again denied the Veteran's claims in June 2009 for a failure to submit new and material evidence in order to reopen the claims.  The Veteran then submitted additional statements and evidence in the months following this decision, but he did not file an appeal to the Court nor did he file a motion to reconsider or vacate with the Board.  Thus, the June 2009 Board decision became final.

The Veteran then filed an application to reopen his cervical and lumbar spine disorder claims in October 2010, which the RO denied in a December 2010 rating decision.  Specifically, the RO again found that the evidence submitted was not new and material.  The Veteran filed a timely notice of disagreement with the December 2010 decision.  During his appeal, the RO again denied reopening the Veteran's claims in a March 2011 rating decision, which the Veteran again timely appealed.  The Board then denied the Veteran's claims in a September 2011 decision.  In particular, the Board noted that the additional VA medical records, which had been associated with the claims file since the previous final June 2009 Board decision, were, in fact, cumulative of the evidence of record in that the records documented complaints of neck and back pain and reflected a history of lumbar spine fusion.  The Board found that such complaints and diagnoses were already shown by evidence of record at the time of the final June 2009 Board decision and found that none of the VA medical records tended to establish a link between any currently diagnosed lumbar spine or cervical spine disability and the Veteran's service.   In June 2012, the Veteran submitted an untimely appeal in response to the September 2011 Board decision.  As the appeal was untimely, the September 2011 Board decision became final and the Veteran was instead notified that VA had accepted his June 2012 statement as a new claim to reopen his cervical and lumbar spine disorder claims.  These claims were subsequently denied in an August 2012 rating decision after the RO found that the Veteran had submitted no new and material evidence.  The Veteran filed a timely substantive appeal and his cervical and lumbar claims were again certified to the Board.  In February 2015, the Board remanded that Veteran's claims for further development.    

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The United States Court of Appeals for Veterans Claims (Court) has held that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist.  Id. at 118.

The evidence associated with the Veteran's claims file at the time of the September 2011 Board decision included the Veteran's service treatment records, VA medical records, private medical records, lay buddy statements, to include a statement from J.H., and the Veteran's own assertions.  The evidence received since the September 2011 Board decision includes some additional VA medical records dated from 2011 to 2012, as well as assertions made by the Veteran in support of his claim.  

With respect to the VA medical records associated with the claims file since the Board's September 2011 decision, the Board notes that they are new in that they were not of record at the time of the prior denial.  However, these records are cumulative of evidence already of record at the time of the Board's September 2011 denial.  These VA medical records document complaints of back and neck pain, as well as confirm the Veteran's diagnoses, but they do not contain any indication of etiology.  For example, during both a July 2012 and a July 2011 appointment, the Veteran reported persistent neck and back pain that was slowly progressive.  He received a medical assessment of chronic back and neck pain at both visits.  

The 2012 and 2011VA medical records also include 'prior medical history' notes, which report a prior history of scoliosis and back surgery as well as a notation of a history of chronic neck pain secondary to a service related injury.  However, these 'prior medical history' notes are nearly identical to the 'prior medical history' notes recorded at a VA appointment on July 21, 2010.  In fact, the 'prior medical history' notes included in the records from the Veteran's 2012 and 2011 appointments are dated July 21, 2010, thus, referencing an earlier appointment that was already specifically addressed by the Board in its prior September 2011 decision.  

The Board acknowledges that a July 2010 VA treatment record includes a brief notation in the 'past medical history' listing that the Veteran had chronic neck pain secondary to service.  The Board notes, however, that it is clear from a review of the actual text of the treatment records from this period that the VA clinician did not intend to opine as to whether the Veteran's cervical spine condition is related to service, but rather, the clinician merely transcribed in passing the Veteran's report that his neck pain was due to service.  

See Board Decision dated September 29, 2011 at p 9.  As the additional VA medical records dated 2012 to 2011 contain almost identical information as the medical records previously reviewed by the Board prior to its September 2011 decision, these VA medical records cannot be accepted as new and material evidence.  

The Veteran has also offered additional testimony with regard to his cervical and lumbar disabilities in connection with his current claims to reopen.  However, he has not included any new, non-cumulative information in such testimony.  Specifically, the Veteran has offered testimony that he has a lot of pain in his neck and back.  He has stated that a fellow soldier, J.H., was with him when he hurt his back in service, and he has also submitted lists of medical providers to VA.  The Board notes, however, that this evidence has been previously introduced during prior appeals.  The Veteran has, on numerous occasions, described pain in his neck and back, to include at various medical appointments with his VA facilities in 2010.  This evidence was previously considered in the September 2011 Board denial.  Similarly, the lay statement by J.H. was submitted to VA for consideration in 1965 and cannot be considered new evidence.  Further, the Board has reviewed the list of medical providers submitted to VA by the Veteran in connection with his claims in June 2012, July 2012, August 2012, September 2012, and May 2015.  Such lists cannot be considered new evidence as all of these providers have been submitted to VA previously.  Additionally, medical records for these providers were either previously associated with the claims file (contained in service treatment records, VA medical records, or private medical records) or were found to be unavailable by either VA or the Veteran during the course of prior appeals or were noted to have treated a medical disorder that is not currently before the Board (such as prostate cancer or psychiatric disabilities).  As above, the Veteran has also not submitted any new signed release forms so that VA may obtain any additional records.  Therefore, there are no new medical records from these providers to be considered.  Additionally, review of the Veteran's testimony reveals that the Veteran has offered no new facts into evidence and at times, has submitted a duplicate copy of his lay statement to VA for consideration.

Significantly, the evidence missing at the time of the September 2011 Board decision continues to be absent.  Specifically, there remains no medical evidence showing that the Veteran's cervical spine disorder and lumbar spine disorder are related to his military service.  Accordingly, the Board finds that new and material evidence has not been presented to reopen the Veteran's previously denied claims for service connection for a cervical spine disorder or a lumbar spine disorder.


ORDER

New and material evidence having not been received, the application to reopen a claim of entitlement to service connection for a cervical spine disorder is denied.

New and material evidence having not been received, the application to reopen a claim of entitlement to service connection for a lumbar spine disorder is denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


